                            RUSS, AUGUST & KABAT
                        1
                            Irene Y. Lee, State Bar No. 213625
                        2   E-mail: ilee@raklaw.com
                            Jean Y. Rhee, State Bar No. 234916                                            JS-6
                        3   E-mail: jrhee@raklaw.com
                            Nathan D. Meyer, State Bar No. 239850
                        4   E-mail: nmeyer@raklaw.com
                        5   Twelfth Floor
                            12424 Wilshire Boulevard
                        6   Los Angeles, California 90025
                            Telephone: 310.826.7474
                        7   Facsimile: 310.826.6991
                        8   Attorneys for Plaintiffs
                        9   Thor Tech, Inc., Thor Industries, Inc., and
                            Thor Motor Coach, Inc.
                       10

                       11                                  UNITED STATES DISTRICT COURT
RUSS, AUGUST & KABAT




                       12                                 CENTRAL DISTRICT OF CALIFORNIA
                       13
                            THOR TECH, INC., a Nevada                         Case No. 2:18-cv-02958-CAS (MRWx)
                       14   corporation; THOR INDUSTRIES,
                       15
                            INC., a Delaware corporation; and                 [Assigned to Hon. Christina A. Snyder,
                            THOR MOTOR COACH, INC., a                         Courtroom 8D]
                       16   Delaware corporation,
                                                                              [PROPOSED] FINAL JUDGMENT
                       17             Plaintiffs,                             AND PERMANENT INJUNCTION
                                                                              AGAINST THOR TRUCKS, INC.
                       18   vs.
                       19                                                     Original Complaint Filed:
                            THOR TRUCKS, INC., a                              April 9, 2018
                       20   California corporation,
                       21                                 Defendant.
                       22

                       23              WHEREAS, plaintiffs Thor Tech, Inc., Thor Industries, Inc., and Thor Motor
                       24   Coach, Inc. (collectively, “Thor”) are the exclusive and sole owners of the rights in
                       25   various THOR marks covering vehicles and related services, including United States
                       26   Trademark Registration Nos. 1,780,830; and 5,053,749 (collectively the “THOR
                       27   Marks”);
                       28
                             CV18-2958Judgment docx


                                                      [PROPOSED] FINAL JUDGMENT AND PERMANENT INJUNCTION
                        1              WHEREAS, Defendant Thor Trucks, Inc. (“Defendant”) has used names,
                        2   marks, and logos containing the term, “THOR” (collectively, the “Infringing
                        3   Marks”) in connection with marketing, offering for sale, and selling, inter alia,
                        4   vehicles and related services through, among other means, its website
                        5   www.thortrucks.com and its social media handles and business network accounts
                        6   bearing names containing the term “THOR”;
                        7              WHEREAS, a dispute has arisen between Thor and Defendant in that
                        8   Defendant’s use of the Infringing Marks violates Thor’s rights in the THOR Marks
                        9   and constitutes, among other things, trademark infringement and unfair competition;
                       10              WHEREAS, on April 9, 2018, Thor commenced the above-captioned action
                       11   (“Action”) against Defendant, asserting federal and California law claims for
RUSS, AUGUST & KABAT




                       12   trademark infringement and unfair competition;
                       13              WHEREAS, Defendant has admitted liability and entered into a full and final
                       14   settlement of the Action with Thor, which settlement was memorialized in a certain
                       15   document dated January 29, 2019 (the “Agreement”); and
                       16              WHEREAS, the Agreement provides, in pertinent part, that Defendant
                       17   consents to the entry of a permanent injunction enjoining any references and uses of
                       18   any trademark, service mark, trade name, corporate name, domain name, handle,
                       19   business account name, email address, Internet domain name, metatag, Internet
                       20   keyword, and any other form of designation or identification that consists in whole
                       21   or in part of “THOR” or a variation thereof, including, without limitation, the
                       22   Infringing Marks, on or in connection with vehicles, vehicle components, vehicle
                       23   accessories and/or vehicle services.
                       24               NOW, THEREFORE, it is, ORDERED, ADJUDGED, and DECREED
                       25   THAT:
                       26              1.             This Court has jurisdiction over the subject matter of this Action and
                       27   over the parties hereto.
                       28
                                                                                  1
                             CV18-2958Judgment docx


                                                       [PROPOSED] FINAL JUDGMENT AND PERMANENT INJUNCTION
                        1              2.             Thor is the owner of the THOR Marks, which are valid and enforceable.
                        2              3.             Defendant engaged in marketing, offering for sale, and/or selling
                        3   products and/or services under the Infringing Marks.
                        4              4.             As of April 23, 2019, Defendant and its officers, members, principals,
                        5   agents, employees and all persons and entities in active concert or participation with
                        6   any of them, are permanently restrained and enjoined from infringing upon Thor’s
                        7   THOR Marks, either directly or indirectly, in any manner, including:
                        8                             a.    manufacturing, distributing, circulating, advertising, marketing,
                        9   promoting, importing, exporting, displaying, shipping, offering for sale, or selling
                       10   vehicles, vehicle components, vehicle accessories and/or vehicle services under or
                       11   bearing any mark identical and/or confusingly similar to Thor’s THOR Marks,
RUSS, AUGUST & KABAT




                       12   including, without limitation, the Infringing Marks;
                       13                             b.    manufacturing, distributing, circulating, advertising, marketing,
                       14   promoting, importing, exporting, displaying, shipping, offering for sale, or selling
                       15   vehicles, vehicle components, vehicle accessories and/or vehicle services under or
                       16   bearing any mark containing the word “THOR” or any confusingly similar variation
                       17   thereof;
                       18                             c.    registering any of the Infringing Marks or any mark including the
                       19   term THOR for use on or in connection with vehicles, vehicle components, vehicle
                       20   accessories and/or vehicle services;
                       21                             d.    committing any other acts calculated to cause purchasers to
                       22   believe that the products or services marketed, offered for sale, or sold by Defendant
                       23   are Thor’s products or services or associated with Thor in any way; and
                       24                             e.    assisting, aiding or attempting to assist or aid any other person or
                       25   entity in performing any of the prohibited activities referred to in Paragraphs 4(a) to
                       26   4(d) above.
                       27              5.             Each party shall bear its own costs, expenses, and attorneys’ fees
                       28   associated with this Action.
                                                                                   2
                             CV18-2958Judgment docx


                                                       [PROPOSED] FINAL JUDGMENT AND PERMANENT INJUNCTION
                        1              6.             The execution of this Final Judgment shall serve to bind and obligate
                        2   the parties hereto.
                        3              7.             The Court shall retain exclusive and continuing jurisdiction over this
                        4   case for the purpose of making any further orders necessary or proper for the
                        5   construction or modification of this Final Judgment, the enforcement thereof, and
                        6   the punishment of any violations thereof. Except as otherwise provided herein, this
                        7   Action is fully resolved with prejudice as to Defendant.
                        8

                        9   Dated: January 30, 2019                                   __                                __
                       10
                                                                                      Honorable Christina A. Snyder
                                                                                      United States District Judge
                       11
RUSS, AUGUST & KABAT




                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
                                                                                  3
                             CV18-2958Judgment docx


                                                       [PROPOSED] FINAL JUDGMENT AND PERMANENT INJUNCTION
